Citation Nr: 1218307	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease and patellofemoral chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from January 1951 to January 1952 and from August 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
In March 2012 the Veteran submitted additional evidence along with a waiver of RO review of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his current right knee disability is due to a fall he had during service in which he injured his right knee and was in a hospital for a month for treatment of the knee.  A review of the service treatment records indicates that the Veteran was hospitalized in service after he fell and injured his left knee.  The Veteran and his representative maintain that the service treatment records mistakenly refer to the Veteran's left knee instead of to his right knee.  The Board finds that a VA examination of the knees is necessary in order to make a determination as to whether the Veteran's current right knee disability is related to service.  See 38 C.F.R. § 3.159(c)(4).

In March 2012 the Veteran submitted a declaration that was written in Spanish and was signed by the Veteran.  An English translation of this declaration should be added to the claims file.

At his March 2012 hearing the Veteran reported that his right knee was going to be examined by a physician in April.  The Veteran noted that he received all of his knee treatment through VA.  The records of the examination should be obtained and added to the claims file.  A supplemental statement of the case (SSOC), reviewing all the evidence obtained since the November 2010 SSOC, should be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from February 2012 to present.

2.  Provide an English translation of the document titled, Declaracion Jurada, which was received from the Veteran in March 2012.

3.  When the above actions have been accomplished, afford the Veteran an examination of both knees.  The claims file should be made available to and be reviewed by the examiner.  The examiner is requested to describe all disabilities of the knees.  The examiner should provide an opinion as to whether the Veteran's current right knee disability is related to the knee injury shown in service.  The examiner should discuss whether the service treatment records may have mistakenly referred to the left knee.  If not, the examiner should provide an opinion as to whether the Veteran's current right knee disability is related to an injury of the left knee as described by the service treatment records.  A rationale for all opinions should be provided.

4.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and his representative should be provided an SSOC which includes review of all evidence received since the November 2010 SSOC and should be afforded the appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



